Citation Nr: 0810109	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-16 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an upper back 
disability.

2.  Entitlement to service connection for a menstrual 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.T.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1995 to May 
2000.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  

The issue of entitlement to service connection for a 
menstrual disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  The competent evidence of record demonstrates a 
continuity of symptomatology between the upper back symptoms 
the veteran experienced during service and those that the 
veteran currently experiences.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
upper back disability have been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Upper Back Disability

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  Id. 

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the issue of evidence of an in-service 
disability, the Board notes that the veteran's January 1995 
enlistment examination, medical history, and pre-screening 
reports specifically note that she had no history of back 
problems and that her back was clinically normal upon 
entrance into service.  The veteran's service medical records 
reflect no complaints of or treatment for back problems until 
March 2000.  A March 2000 service medical record states that 
the veteran complained of tight back and shoulder areas with 
tender trigger points during the day.  Symptoms were worse 
with stress.  The doctor assessed obesity and back pain and 
speculated that the veteran may have fibromyalgia.  Records 
from April and May 2000 reflect that the veteran continued to 
seek treatment for severe upper back pain.  

An April 2000 record notes that the veteran reported having 
had this pain for the past year and that the symptoms were 
gradually increasing.  She stated the symptoms were 
unpredictable with no apparent pattern.  There was no one 
activity that was associated with the increased symptoms.  
The symptoms decreased somewhat with stretches and 
strengthening exercises.  The assessment was that the veteran 
had imbalances across her upper back and poor stabilization 
techniques.  She was scheduled for physical therapy.  

With respect to the current disability requirement, the 
veteran's claims file contains VA and private medical records 
demonstrating ongoing, post-service treatment for upper back 
pain since July 2001.  The veteran's medical records indicate 
that her back pain did not originate from a specific trauma 
or injury.  The July 2001 VA medical center record notes the 
veteran's reported history of back pain and that she took 
aspirin when needed.  A January 2004 record assesses chronic 
upper back pain with acute exacerbations.  Her medications 
were changed at this time and she was instructed not to work 
for the next 24 hours.  Another January 2004 record notes 
spasm and tenderness of the right thoracic paraspinal 
muscles.  She was instructed take one Darvon tablet four 
times daily as needed.  She was also told to use a heating 
pad as needed and to get back support for her working chair.  

A July 2004 VA examination report noted that the veteran had 
a pain in the upper back that radiated towards the neck and 
shoulders and sometimes downward with variations in severity 
from low-grade to none at all to very severe.  The examiner 
reviewed the veteran's service medical records and noted that 
no definite diagnosis was made in service.  The examiner 
noted a full range of motion, as well as normal resistance 
and strength of the cervical muscle.  He also noted that 
there may be a tender area at the junction of the posterior 
cervical muscles with the trapezius on both sides.  The 
examiner noted that x-rays from January 2004 showed a normal 
cervical spine.  The examiner found that it was less likely 
than not that there was a significant musculoskeletal 
condition.  

VA records from 2005 describe the veteran's continuing 
treatment for back pain, including strength training, moist 
heat, and ultrasonography/electrical stimulation.  She was 
also seeing a chiropractor.  

In March 2005, a private chiropractor diagnosed the veteran 
with chronic myalgia/myositis, chronic pain in thoracic 
spine, chronic cervicalgia, multiple chronic thoracic 
vertebral fixations, chronic cervical vertebral fixations, 
and lumbar subluxation.  These diagnoses were based on the 
veteran's reported medical history, physical examination, and 
review of January 2004 and January 2005 x-rays.  He 
recommended a treatment plan that would be appropriate "due 
to the obvious chronicity of [the veteran's] symptom 
complex."  In relevant part, the doctor noted that the 
veteran's posture was quite rigid.  Her cervical range of 
motion was full with marked pain noted in the right cervico-
thoracic regions on flexion of the cervical spine to 50 
degrees.  Her thoracolumbar range of motion was limited -2/4 
with right lateral flexion with marked pain and visible and 
palpable thoracolumbar muscle spasms on the right.  There was 
a positive Soto Hall test for right-sided lower cervical and 
right-sided thoracic pain.  Lindner's sign was present for 
lower thoracic and upper lumbar pain on the right.  There was 
a negative foraminal compression test bilaterally and 
straight leg raising was negative bilaterally.  There was 
tenderness +2/4 in the right trapezius, right posterior 
scalenus anticus, and right infraspinatus muscles.  There was 
a positive Minor's sign and motion palpation revealed 
vertebral fixations at C5-C6, T1, T3, T5-T6, T8, T10, and 
T12-L1.  

The chiropractor reviewed the January 2004 x-rays and stated 
that these were negative for fracture and osseous pathology.  
Architectural changes were noted on the lateral view of a 
loss of the normal cervical lordosis with a slight reversal 
centered at C5-C6.  The anterior-posterior view was normal.  
Lateral thoracic views from January 2005 were negative for 
fracture and osseous pathology.  There were very mild 
anterior osteophytes at the superior and inferior margins of 
T6 through T9.  The anterior-posterior views revealed a 
slight scoliosis with the apex at T6-T7.  

The Board notes that there is no etiology opinion of record.  
However, the Board believes that the continuity of 
symptomatology of the veteran's upper back disability in this 
case, starting with treatment the veteran received during 
service and continuing through the date she filed her claim, 
justifies granting her claim without a remand for further 
development.  The Board specifically notes that the evidence 
demonstrates no pre-service history of upper back pain and no 
upper back pain for the first five years of her military 
service.  Medical records from the final three months of 
service, however, contain several records of treatment for 
upper back pain that did not appear to have been resolved 
upon her separation from service.  

The veteran has stated that she first sought post-service 
treatment through VA when she discovered she was eligible for 
VA medical care.  These records, as described above, 
demonstrate that the veteran sought treatment numerous times 
after service for her upper back pain.  Furthermore, the 
March 2005 private chiropractor's record diagnoses several 
chronic disabilities of the upper back.  The Board finds this 
evidence sufficient to resolve any benefit of the doubt in 
the veteran's favor and to grant her claim of entitlement to 
service connection for an upper back disability.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.


ORDER

Entitlement to service connection for an upper back 
disability is granted.


REMAND

The Board has also considered the veteran's claim of 
entitlement to service connection for a menstrual disorder 
and believes that a remand for further development is 
warranted.  The veteran's service medical records reflect 
that she was seen for irregular menstrual cycles many times 
during service, but no satisfactory diagnosis was provided.  

Post-service, an August 2001 VA medical record reflects that 
a cyst was found on the veteran's right ovary.  In January 
2002, she had a laparoscopic ovarian cystectomy.  She also 
had an MRI of the sella turcica, which showed a possible 
microadenoma of the hypophysis of 5-6 mm.  Later medical 
record indicates that the veteran was diagnosed with 
pituitary microadenoma.  

A September 2003 VA medical record notes that the veteran had 
a history of abnormal pap smear and colposcopy and was 
awaiting a LEEP procedure.  The veteran had been recently 
started on medication for galactorrhea.  A December 2003 
record reflects a conversation with the veteran about the 
results of her pap smear.  She was found to have low grade 
squamous intraepithelial lesion (mild dysplasia and changes 
consistent with HPV infection).  A January 2004 record notes 
that the veteran had complained of clear, white-yellow nipple 
discharge for the past two years.  Another LEEP procedure was 
performed in March 2005.  

At her February 2008 hearing, the veteran described her 
various medical problems and stated that many of them were 
discovered when her doctor ordered blood work, x-rays, 
ultrasounds, and other tests performed to try and find out 
why her menstrual cycles were so abnormal.  The veteran and 
her representative stated that doctors still were unable to 
determine the cause of the veteran's irregular menstrual 
cycles.  The veteran expressed her belief that her in-service 
menstrual abnormalities may be related to her post-service 
gynecological problems.

The Board believes that a thorough VA examination, including 
a period of hospitalization and observation, is warranted in 
this case so that doctors may perform whatever tests and 
procedures are appropriate for determining exactly what the 
veteran's gynecological disabilities are and the relationship 
they have, if any, to her irregular menstrual cycles.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to her claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  The RO should specifically request 
any VA medical records that are not yet a 
part of the record.  If any of the 
requested records do not exist or cannot 
otherwise be obtained, that fact should be 
noted in the claims file.

2.  The veteran should be scheduled for 
thorough examination by a VA gynecologist 
or other physician or physicians with the 
appropriate expertise to evaluate the 
veteran's menstrual disorder.  The Board 
realizes that, in order to obtain the 
requested information, a period of 
hospitalization and observation may be 
recommended.  

The veteran's claims file must be made 
available to and be reviewed by the 
examiner.  The examiner should indicate in 
the report that the claims file was 
reviewed.  All relevant tests and studies 
should be accomplished and clinical 
findings should be reported in detail.  

The examiner is asked to diagnose any 
current disability that may be relevant to 
this appeal and to provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent probability or more) that 
any such disability was incurred in or 
aggravated during service.  Specifically, 
the examiner is asked to review the 
veteran's service medical records and 
post-service medical records and to 
determine whether any diagnosed 
gynecological disability is at least as 
likely as not related to the irregular 
menstrual cycles the veteran experienced 
during service.  The examiner should opine 
as to the likely cause of any disability 
that cannot be linked to the veteran's 
irregular menstrual cycles.  The examiner 
is also asked to perform any necessary 
tests or studies to determine the cause of 
the irregular menstrual cycles themselves.  

The examiner's report should include an 
in-depth review of the veteran service 
medical records and the post-service 
medical evidence of record and should 
specifically address any gynecological 
condition that is either diagnosed or 
suspected in the veteran's medical 
records.  (See the body of this remand for 
a summary of these records.)

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3.  The appellant is advised that it is 
her responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.


4.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the AMC must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and her representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


